DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed March 8th, 2021 has been entered. Claims 1 – 20 are pending in the application. 

Drawings
The drawings filed on July 15th, 2019 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 2008/0310007) in view of Takahashi (US 2003/0068483).
Regarding claim 1, Agrawal discloses  a method of making an ion-conductive polymer film for an electrochromic device (Abstract), wherein the method comprises: mixing one or more monomers capable of forming a thermoplastic polymer (Para. 22), a plasticizer, a salt which is soluble in the plasticizer, a UV stabilizer, and a polymer-forming catalyst to form a mixture(Para. 22, Para. 24); polymerizing the mixture to obtain a formulation containing a thermoplastic polymer (Para. 22); and extruding or casting the formulation to form an ion-conductive thermoplastic polymer film (Para. 22; Para. 23). However, Agrawal does not teach pelletizing the formulation to form pellets. 

 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Agrawal to include a pelletizing step to form pellets, before extruding the pellets to form a film, as taught by Takahashi. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance, one of ordinary skill would be motivated to form pellets from the formulation for storage and transportation purposes.  Additionally, in terms of the end result of the process the use of pellets as the state the composition in does not affect the final outcome of the processing since the end product is the same.
Regarding claim 2, Agrawal in view of Takahashi teaches the invention disclosed in claim 1, as described above. Furthermore, Agrawal anticipates salts and ionic material dissolved in the plasticizer (para. 25).
Regarding claim 3, Agrawal in view of Takahashi teaches the invention disclosed in claim 1, as described above. Furthermore, Agrawal teaches the polymerization reaction is selected from addition reaction triggered by radiation (Para. 23).
Regarding claim 4, Agrawal in view of Takahashi teaches the invention disclosed in claim 1, as described above. Furthermore, Agrawal teaches the method with more than one plasticizer, polymer forming catalyst, and UV stabilizer included in the mixture (Para. 22, Para. 24).
Regarding claim 5, Agrawal in view of Takahashi teaches the invention disclosed in claim 1, as described above. Furthermore, Agrawal teaches the formulation further containing material that affects the color of the material to be tailored (Para. 22).
Regarding claim 6, Agrawal in view of Takahashi teaches the invention disclosed in claim 1, as described above. Furthermore, Agrawal teaches the thermoplastic polymer is a random copolymer (Para. 25).
Regarding claim 7, Agrawal in view of Takahashi teaches the invention disclosed in claim 1, as described above. Furthermore, Agrawal teaches more than one monomer being used (Para. 24 – 25), with the monomers added prior to the start of the polymerization reaction (Para. 22).
Regarding claim 8, Agrawal in view of Takahashi teaches the invention disclosed in claim 1, as described above. Furthermore, Agrawal teaches the polymer is polyvinyl butyral (Para. 25).
Regarding claim 9, Agrawal in view of Takahashi teaches the invention disclosed in claim 1, as described above. Agrawal teaches a solvent is added to the mixture, wherein such solvent is removed during processing (Para. 22)
Regarding claim 10, Agrawal in view of Takahashi teaches the invention disclosed in claim 1, as described above. Furthermore, Agrawal discloses that the plasticizer content needs to be balanced within a certain range depending on the desired features and properties of the layers of the film (Para. 24, Para. 32). So, it would have been obvious to a person having ordinary skill in the art at the time of the invention to specify the plasticizer content is between 20 to 80 % by weight of the total weight of the polymer and the plasticizer, for the purpose of keeping the plasticizer in an optimal range, as taught by Agrawal. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 11, Agrawal in view of Takahashi teaches the invention disclosed in claim 1, as described above.  Furthermore, Agrawal discloses that the salt content needs to be balanced within a certain range depending on the desired features and properties of the layers of the film (Para. 24, Para. 32). So, it would have been obvious to a person having ordinary skill in the art at the time of the invention to specify the salt content as between 0.05 to 2M, for the purpose of keeping the salt concentration in an optimal range, as taught by Agrawal. It has been 
Regarding claim 12, Agrawal in view of Takahashi teaches the invention disclosed in claim 1, as described above.  Furthermore, Agrawal discloses that the UV stabilizer content needs to be balanced within a certain range depending on the desired features and properties of the layers of the film (Para. 24). So, it would have been obvious to a person having ordinary skill in the art at the time of the invention to specify the UV stabilizer is present in a concentration of 0.1 to 10% by weight of the polymer film, for the purpose of keeping the UV stabilizer concentration in an optimal range, as taught by Agrawal. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 13, Agrawal in view of Takahashi teaches the invention disclosed in claim 1, as described above. Furthermore, Agrawal teaches the mixture prior to polymerization containing at least one additional monomer (dye) which does not participate in the formation of the thermoplastic polymer, but is polymerized after the thermoplastic polymer film has been formed (Para. 22).
Regarding claim 14, Agrawal in view of Takahashi teaches the invention disclosed in claim 13, as described above. Furthermore, Agrawal teaches polymerizing the additional monomer by irradiating the polymer film after processing (Para. 22).
Regarding claim 15, Agrawal in view of Takahashi teaches the invention disclosed in claim 1, as described above. Additionally, Agrawal discloses the ion-conductive film is in contact on both sides with conducts (ref. #3, ref. #4; Para. 33 - 34). Thus, it would be obvious that the ion-conductive film would exchanges ions with the conductors as Agrawal teaches that there would be a charge difference between the conductors and the ion-conductive film (Fig. 1, Fig. 2, Para. 33- 34).
Regarding claim 16, Agrawal in view of Takahashi teaches the invention disclosed in claim 15, as described above. Additionally, Agrawal discloses the formed laminate comprising transparent conductors (Para. 33).
Regarding claim 17, Agrawal in view of Takahashi teaches the invention disclosed in claim 15, as described above. Additionally, Agrawal discloses the ion-conductive film has a thickness that is between 100 microns and 1000 microns (Para. 31).

Claims 18 – 20 rejected under 35 U.S.C. 103 as being unpatentable over Agrawal and Takahashi as applied to claim 1 above, and further in view of Varaprasad (US 2003/0087107).
Regarding claim 18, Agrawal in view of Takahashi teaches the invention disclosed in claim 15, as described above. However, these references do not teach thermoplastic polyurethane reacting with a diisocyanate monomer. 
Yet, in a similar field of endeavor, Varaprasad discloses a process for forming electrochromic polymeric films. This method includes mixing one or more monomers capable of forming a thermoplastic polymer, a plasticizer, a salt which is soluble in the plasticizer, a UV stabilizer, and a polymer-forming catalyst to form a mixture (Para. 14). Furthermore, Varaprasad discloses the polymer is made by reacting a diisocyanate monomer with polyol monomers (Para. 93), with the polyols having a functionality of two (Para. 93), Furthermore, Varaprasad discloses a plurality of polyols that are suitable monomers for forming the polymer (Table 1).
Thus, it would have been obvious to a person having ordinary skill in the art of the invention to combine the disclosure of forming the polymer by reacting a diisocynate monomer with polyol monomers, as taught by Varaprasad, with the invention taught by Agrawal and Takahashi. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398,415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, A.).
Regarding claim 19, Agrawal in view of Takahashi and Varaprasad discloses the invention described in claim 18, as discussed above. Furthermore, Varaprasad discloses that it’s essential to maintain the molecular weight of the monomer within a certain range to minimize shrinkage (Para. 148). So, it would have been obvious to a person having ordinary skill in the art at the time of the invention to polyol has a molecular weight between 600 and 3500, for the purpose maximizing the resistance to shrinkage, as taught by Varaprasad. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 20, Agrawal in view of Takahashi and Varaprasad discloses the invention described in claim 18, as discussed above. Furthermore, Varaprasad discloses the monomers used in the invention can be polyester monomers (Para. 92).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743